PUDLOWSKI, Judge,
dissenting.
I concur in the dissent of Judge Carl Gaertner and further dissent in that the majority opinion relies on LaRose v. State, 724 S.W.2d 339, 340 (Mo.App.1987) and Wade v. State, 698 S.W.2d 621 (Mo.App.1985).
The majority relies on these cases for the proposition that a mere allegation that a movant’s attorney told him to lie at his guilty plea hearing does not entitle him to an evidentiary hearing.
This proposition has its genesis in the case of Blade v. State, 558 S.W.2d 352 (Mo.App.1977). Blade holds that, while a movant is entitled to an evidentiary hearing when he couples an allegation that his attorney instructed him to lie at plea hearing with an allegation that his attorney promised him a particular sentence, a movant is not entitled to an evidentiary hearing where his allegation that his attorney instructed him to lie stands alone. Blade, 558 S.W.2d at 355.
LaRose follows Blade’s distinction. La-Rose holds that if a movant’s allegation that his attorney promised him a particular sentence is clearly refuted by the record, the allegation that his attorney told him to lie at plea hearing is insufficient to require an evidentiary hearing. In LaRose, the movant alleged that his attorney promised him probation and told him to lie at the guilty plea hearing. We affirmed the denial of an evidentiary hearing. This court found the plea hearing court’s statements, explaining to the movant that the court was not bound by any promises or recommendations in sentencing, refuted movant’s allegation that his attorney promised him probation. It was only after the court rejected this first allegation that the mov-ant’s remaining allegation, that he was told to lie at plea hearing, was held insufficient to entitle him to an evidentiary hearing.
Similarly, in Wade, this court first found the record refuted the movant’s allegation that he was coerced into pleading guilty by his attorney. We then held that “the fact that [movant’s] attorney may have told him to lie, without more, does not taint the voluntariness of movant’s plea or require a hearing.” Wade, 698 S.W.2d at 623. (Emphasis added).
Movant Pines has alleged more than merely that his attorney instructed him to lie. He has alleged that his attorney promised him he would receive two concurrent five year terms. Nor is movant Pines’ allegation that he was promised concurrent terms refuted by the record. Unlike the record in LaRose, the record before us does *730not contain statements by the sentencing court informing movant that no promises or recommendations are binding on the sentencing court and that the court can sentence movant to any punishment within the range provided by law. This lack of vital interrogation and statements, also noticed by Judge Gaertner, distinguishes this case and cries out for a hearing.
The majority seemingly adopts a rule that no set of allegations in a post-conviction motion will be sufficient to call into question a movant’s statement at plea hearing that no promises were made to induce his plea. Such a holding goes a step further than Blade and its progeny.1 For this reason, as well as those so cogently expressed by Judge Gaertner, I dissent.

. Other cases which contain the proposition the majority cites are consistent with Blade’s distinction. See, Pinkard v. State, 694 S.W.2d 761 (Mo.App.1985); Steinlage v. State, 581 S.W.2d 849 (Mo.App.1979). LaRose contains language that a movant’s response at plea hearing indicating that he is not lying refutes a later post-conviction claim that he lied during the proceeding. But despite the broadness of this language, the LaRose court's analysis continually relies on the fact that the plea court had informed the mov-ant that it was not bound by any promises, in justifying its decision. The record of Charles Pines' plea hearing is devoid of such a statement from the court.